In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3143 
FRED GATES, 
                                                  Plaintiff‐Appellant, 
                                  v. 

BOARD OF EDUCATION OF THE CITY OF CHICAGO, 
                                       Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:15‐CV‐1394 — Robert M. Dow, Jr., Judge. 
                     ____________________ 

 ARGUED SEPTEMBER 20, 2018 — DECIDED FEBRUARY 20, 2019 
                ____________________ 

   Before MANION, HAMILTON, and SCUDDER, Circuit Judges. 
    HAMILTON, Circuit Judge. Plaintiﬀ Fred Gates testified that 
his direct supervisor, Rafael Rivera, addressed him with the 
N‐word  twice,  and  once  threatened  to  write  up  his  “black 
ass.”  The  district  court  granted  the  employer’s  motion  for 
summary  judgment  on  Gates’s  claim  for  a  racially  hostile 
work environment under Title VII of the Civil Rights Act of 
1964, 42 U.S.C. § 2000e‐2. In granting summary judgment for 
the  defendant‐employer,  the  district  court  noted  that  Gates 
2                                                          No. 17‐3143 

faced a high bar, “as ‘[t]he workplace that is actionable is one 
that is ‘hellish.’” Gates v. Board of Education of the City of Chi‐
cago, No. 15‐CV‐1394, 2017 WL 4310648, at *13 (N.D. Ill. Sept. 
28, 2017), quoting Perry v. Harris Chernin, Inc., 126 F.3d 1010, 
1013  (7th  Cir.  1997)  (alteration  in  original).  The  court  ulti‐
mately  decided  that  Rivera’s  comments  were  not  severe  or 
pervasive enough to rise to the level of a hostile work envi‐
ronment,  an  adverse  employment  action  that  could  entitle 
Gates to relief under Title VII. Id. at *15.  
      The district court’s analysis erred in two respects. First, it 
relied  on  the  “hellish”  standard,  which  is  not  a  standard  a 
plaintiﬀ must satisfy. See Jackson v. County of Racine, 474 F.3d 
493, 500 (7th Cir. 2007); Johnson v. Advocate Health and Hospitals 
Corp., 892 F.3d 887, 901 (7th Cir. 2018), quoting Harris v. Fork‐
lift  Systems,  Inc.,  510  U.S.  17,  21–22  (1993)  (“Title  VII  comes 
into  play  before  the  harassing  conduct  leads  to  a  nervous 
breakdown.”). Second, the district court failed to focus on the 
diﬀerence  in our hostile environment cases between having 
the plaintiﬀ’s co‐workers show racial hostility and having the 
plaintiﬀ’s supervisor show racial hostility, especially in using 
such poisonous racial epithets as shown in the evidence here. 
See,  e.g.,  Robinson  v.  Perales,  894  F.3d  818,  828–29  (7th  Cir. 
2018);  Rodgers  v.  Western‐Southern  Life  Insurance  Co.,  12  F.3d 
668, 675 (7th Cir. 1993). While we aﬃrm all other portions of 
the district court’s judgment, we reverse on the claim for a ra‐
cially hostile environment. 
I.  Factual and Procedural Background 
     A.  Facts Relevant to Summary Judgment 
   Our  account  of  the  facts  reflects  the  defendant  Board’s 
choice to move for summary judgment. As required, we give 
No. 17‐3143                                                           3

plaintiﬀ  Gates  the  benefit  of  conflicts  in  the  evidence  and 
make reasonable inferences in his favor. Terry v. Gary Commu‐
nity School Corp., 910 F.3d 1000, 1004 (7th Cir. 2018); Johnson, 
892  F.3d  at  893.  The  Board  and  its  witnesses  will  be  free  to 
oﬀer  their  own  conflicting  evidence  at  trial,  and  we  do  not 
vouch  for  the  objective  truth  of  Gates’s  testimony  that  we 
must credit in this appeal.  
    Gates is an African‐American male born in 1965. He has 
been a building engineer with the Chicago Board of Educa‐
tion since 2004. In 2010, Gates was hired to fill the sole engi‐
neer position at William C. Goudy Technology Academy. He 
reported  to  school  Principal  Pamela  Brandt  until  December 
2012, when Rafael Rivera became his supervisor. Rivera was 
a facilities engineer who oversaw engineering work at sixteen 
schools,  including  Gates’s.  Because  Rivera  supervised  so 
many  schools,  he  and  Gates  saw  each  other  in  person  only 
three times or so per month.  
    Gates’s issues with Rivera began in June 2013. Gates testi‐
fied  that  at  a  performance  meeting  that  month,  Rivera  told 
him: “you will not be promoted because of your age and be‐
cause  you’re  black[.]”  Despite Rivera’s  comment,  Gates  still 
applied for a promotion in July and August of 2013, which he 
did  not  receive.  Gates  testified  that  Rivera  prevented  him 
from getting a better job.  
    According to Gates, in the late summer of 2013, Rivera’s 
behavior  became  increasingly  oﬀensive.  Gates  testified  that 
on  several  occasions  Rivera  uttered  racial  epithets  against 
him. Gates described one meeting with Rivera at his school in 
July  or  August  of  2013.  Rivera  passed  gas  and  then  asked 
Gates why he did not laugh in response. Gates responded that 
he did not know why he should laugh or why it was funny. 
4                                                         No. 17‐3143 

Rivera  said  “you  know  what  they  call  that[?]”  Gates  asked 
“call what?” and Rivera responded “[w]hen someone fart and 
a black guy’s sitting there.” Gates said “no,” and Rivera an‐
swered, “you call that a shit‐sniﬃng nigger.” Gates claimed 
that he complained about this incident to Rivera’s supervisor 
at  the  time,  Ms.  Bilqis  Jacob‐El.  Gates  testified  that  Jacob‐El 
asked him whether he had told anyone else about the com‐
ment. He said no. She then instructed Gates to keep to himself 
the details of his encounter with Rivera.  
   Gates  also  claimed  that  in  November  2013,  Rivera  again 
came to Gates’s school and spoke with him. At this meeting, 
Rivera yelled at Gates, telling him “you will kiss the princi‐
pal’s  ass to make her  happy”  or  Rivera “would write [him] 
up, which would cause [Gates] to get low work evaluations 
and  get  fired.”  Gates  testified  later  that  Rivera  specifically 
threatened to write Gates’s “black ass up.” Gates also testified 
that in a March 2014 meeting, Rivera ordered him to sit down, 
prompting the following exchange:  
        I said I don’t want to sit down, Rafael. He said, 
        well,  I’m  your  boss.  I’m  ordering  you  to  sit 
        down. So I said I’m not going to sit down. He 
        said I’m tired of you people. I said who are you 
        referring  to?  He  said,  nigger,  you  know  what 
        I’m talking about. So I walked out of the library. 
    On appeal, the Board argued that Rivera could not have 
exposed Gates to a racially hostile work environment because 
his  interactions  with  Gates  were  too  infrequent.  The  Board 
noted  that  Rivera  made  his  oﬀending  comments  over  the 
course of six months, Gates saw Rivera only three times or so 
per  month,  and  from  November  2013  to  November  2014, 
Gates  worked  only  eleven  days.  (Gates  was  absent  so  often 
No. 17‐3143                                                               5

because  during  that  year  he  took  multiple  approved  leaves 
from  work,  including  bereavement  leave  for  his  father’s 
death, a one‐month sick leave, leave under the Family Medi‐
cal  Leave Act  to  care  for  his  grandfather,  and  then  a  nearly 
one‐month  military  leave.)  Gates  testified  that  he  used  the 
one‐month sick leave in December 2013 to seek medical atten‐
tion for homicidal thoughts he was experiencing towards Ri‐
vera,  Principal  Brandt,  and  his  school’s  vice  principal.  The 
homicidal thoughts, Gates testified, were brought on by the 
discrimination he faced at work. 
    Rivera began to prepare a pre‐discipline notice for Gates 
in December 2013 citing uncompleted work orders at Gates’s 
school.1 Rivera did not actually give this notice to Gates. Ri‐
vera later wrote up and issued Gates a diﬀerent pre‐discipline 
notice on March 17, 2014, just before the library incident. The 
notice told Gates to report to a pre‐discipline hearing to ad‐
dress the issues with his performance on March 20, 2014. Ac‐
cording to Gates, the library incident in which Rivera called 
him the N‐word for a second time happened on March 17 or 
18 of 2014. Rivera issued Gates a second pre‐discipline notice 
on March 19, 2014 citing insubordination. The second notice 
scheduled a pre‐discipline hearing on March 25, 2014. At the 
first pre‐discipline hearing  on March 20,  Gates  and  a  repre‐
sentative from his union met with Rivera. Gates told his union 
representative  that  he  believed  he  was  being  discriminated 
against at work, and the representative advised him to hire an 
attorney. Gates did not attend the March 25 hearing because 
                                                 
     1 Pre‐discipline notices notify employees that there is a problem with 

their work or behavior and that pre‐discipline hearings will be held with 
employees and their union representatives to decide whether discipline is 
warranted.  
6                                                           No. 17‐3143 

he  had  been  injured on the  job in the  meantime.  No formal 
disciplinary action was taken against Gates. After his injury, 
Gates went on workers’ compensation leave, and during that 
time began working a second job at the University of Illinois‐
Chicago. Rivera informed an employee with the Board’s legal 
department that Gates had taken several extensive leaves and 
then found a second job. Gates believed that Rivera took this 
action to have him fired. 
    When Gates returned from his leave in November 2014, he 
was assigned to the Far South Side or Southwest Collabora‐
tive, a group of traveling building engineers who work at dif‐
ferent schools throughout the southwest side of Chicago. In 
the position at William C. Goudy Technology Academy that 
Gates held before his leaves, he was a Class 3 engineer (the 
lowest‐paid  of  three  classes),  earning  around  $82,000  to 
$87,000 a year.2 When Gates testified at his deposition in 2016, 
he was a Class 2 engineer with the Southwest Collaborative 
earning between $94,000 and $97,000 a year. 
      B. Proceedings in Civil Rights Agencies and the District Court  
    Gates  never  filed  a  formal  internal  complaint  with  the 
Board about the discrimination he says he suﬀered. Instead, 
on April 14, 2014, he filed a formal charge of discrimination 
with the Illinois Department of Human Rights and the United 
States  Equal  Employment  Opportunity  Commission.  The 
EEOC issued Gates a notice of his right to sue. Gates then filed 
a five‐count complaint against the Board in the district court 

                                                 
      2 The term Chief Engineer was abolished in 2012 under the terms of a 

collective bargaining agreement. When the title was in use, it applied au‐
tomatically to any building engineer appointed to a school with only one 
engineer—so Gates was the Chief Engineer at Goudy.  
No. 17‐3143                                                              7

alleging  age  and  race  discrimination  and  retaliation.  The 
Board eventually moved for summary judgment on all claims, 
and the district court granted the motion. Gates v. Board of Ed‐
ucation  of  the  City  of  Chicago,  No.  15‐CV‐1394,  2017  WL 
4310648, at *1 (N.D. Ill. Sept. 28, 2017). 
    As the district court noted, neither Gates’s complaint nor 
his answers to the Board’s interrogatories said that Rivera had 
ever  used  the  terms  “black,”  “black  ass,”  “age,”  or  the  N‐
word. Id. at *7. Those specifics surfaced for the first time dur‐
ing Gates’s deposition testimony. The district court carefully 
considered whether to treat those portions of his testimony as 
part of  the summary judgment evidence and  ultimately de‐
cided to consider this testimony. That was probably the cor‐
rect decision, and in any event that point is not disputed on 
appeal. Still, the district court concluded that Gates could not 
suﬃciently establish that he suﬀered a racially hostile work 
environment in violation of Title VII. The court explained that 
“the threshold for plaintiﬀs is high, as “[t]he workplace that 
is actionable is one that is ‘hellish.’” Id. at *13, quoting Perry v. 
Harris  Chernin,  Inc.,  126  F.3d  1010,  1013  (7th  Cir.  1997).  The 
harassing conduct, the court continued, must be severe or per‐
vasive and Rivera’s behavior towards Gates was neither. Id. at 
*14–15.3 
       
                                                 
      3 The district court also granted summary judgment for the Board on 

Gates’s other claims for age and race discrimination based on a denial of 
a promotion and the pre‐discipline notices plus a negative performance 
review, as well as his retaliation claims based on a denial of a promotion 
and the pre‐discipline notices plus a negative performance review. Gates, 
2017 WL 4310648, at *13, *17–18. Gates does not challenge those aspects of 
the judgment on appeal. 
8                                                         No. 17‐3143 

II.  Analysis  
     A. Standard of Review  
     We  review  de  novo  the  district  court’s  grant  of  summary 
judgment. Jackson  v.  County  of Racine,  474  F.3d  493, 498  (7th 
Cir. 2007); Johnson v. Advocate Health and Hospitals Corp., 892 
F.3d  887,  894  (7th  Cir.  2018);  Whitaker  v.  Wisconsin  Dep’t  of 
Health  Services,  849  F.3d  681,  684  (7th  Cir.  2017).  Summary 
judgment is proper where “the movant shows that there is no 
genuine dispute as to any material fact and the movant is en‐
titled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In 
our review, we “constru[e] all facts, and draw[] all reasonable 
inferences from those facts, in favor of the nonmoving party.” 
Whittaker  v.  Northern  Illinois University,  424  F.3d  640,  644–45 
(7th  Cir.  2005),  quoting  Telemark  Development  Group  Inc.  v. 
Mengelt, 313 F.3d 972, 976 (7th Cir. 2002).  
     B. Racially Hostile Work Environment 
   The  district  court  ruled  that  Gates  provided  insuﬃcient 
evidence to establish that he was subject to a hostile work en‐
vironment.  To  prevail  on  a  Title  VII  claim,  a  plaintiﬀ  must 
show that  
        [1]  he  is  a  member  of  a  class  protected  by  the 
        statute, [2] that he has been the subject of some 
        form of adverse employment action (or that he 
        has  been  subjected  to  a  hostile  work  environ‐
        ment),  and  [3]  that  the  employer  took  this  ad‐
        verse action on account of the plaintiﬀ’s mem‐
        bership in the protected class. 
Abrego v. Wilkie, 907 F.3d 1004, 1012 (7th Cir. 2018), quoting 
Morgan v. SVT, LLC, 724 F.3d 990, 995 (7th Cir. 2013). Subject‐
ing an employee to a hostile work environment counts as an 
No. 17‐3143                                                                    9

adverse action (“unlawful employment practice”) within the 
meaning of Title VII’s prohibition of race discrimination in 42 
U.S.C.  § 2000e‐2(a).  E.g.,  Alexander  v.  Casino  Queen,  Inc.,  739 
F.3d 972, 980, 982 (7th Cir. 2014). 
    To prove that an employment environment was actiona‐
bly hostile, a plaintiﬀ must show that “(1) he was subject to 
unwelcome harassment; (2) the harassment was based on race 
(or another protected category); (3) the harassment was severe 
or pervasive to a degree that altered the conditions of employ‐
ment and created a hostile or abusive work environment; and 
(4) there is a basis for employer liability.” Robinson v. Perales, 
894 F.3d 818, 828 (7th Cir. 2018), citing Meritor Savings Bank, 
FSB v. Vinson, 477 U.S. 57, 66–72 (1986), Johnson, 892 F.3d at 
900–01, and Alamo v. Bliss, 864 F.3d 541, 549 (7th Cir. 2017); see 
also Johnson, 892 F.3d at 900.4 Relevant to this inquiry are “the 
severity of the alleged conduct, its frequency, whether it [wa]s 
physically  threatening  or  humiliating  (or  merely  oﬀensive), 
and whether it unreasonably interfere[d] with the employee’s 
                                                 
      4 “Sometimes our cases phrase the test differently, looking instead for 

evidence that the workplace was both subjectively and objectively offen‐
sive—either in lieu of the first prong—that the employee was subject to 
unwelcome  harassment—or  the  third  prong—whether  the  harassment 
was severe or pervasive enough to rise to the level of a hostile work envi‐
ronment.” Johnson, 892 F.3d at 900, citing Cole v. Board of Trustees of North‐
ern Illinois University, 838 F. 3d 888, 896 n.6 (7th Cir. 2016); see also Alexan‐
der, 739 F.3d at 982 (requiring plaintiffs to show “(1) that the work envi‐
ronment was both subjectively and objectively offensive; (2) that the har‐
assment was based on membership in a protected class; (3) that the con‐
duct  was  severe  or  pervasive; and (4)  that  there  is a  basis for  employer 
liability.”). “In the end, we have concluded that the inquiry is the same” 
under these different phrasings of the test. Johnson, 892 F.3d at 900, citing 
Cole, 838 F.3d at 896 n.6.  
      
10                                                      No. 17‐3143 

work performance.” Robinson, 894 F.3d at 828; see Jackson, 474 
F.3d at 499; see Whittaker, 424 F.3d at 645. To withstand sum‐
mary judgment, Gates needed to provide evidence suﬃcient 
to allow a reasonable jury to find that Rivera’s conduct “was 
severe or pervasive enough to constitute a hostile work envi‐
ronment.” Robinson, 894 F.3d at 828.  
    The  district  court  identified  these  inquiries  properly  but 
erred  in  their  application.  Most  important,  the  court  incor‐
rectly stated that “the threshold for plaintiﬀs is high, as “[t]he 
workplace that is actionable is one that is ‘hellish.’” Gates, 2017 
WL 4310648, at *13, quoting Perry, 126 F.3d at 1013 (alteration 
in original). While a “hellish” workplace is surely actionable, 
plaintiﬀs’ evidence need not show a descent into the Inferno. 
In 2007, we rejected the so‐called “hellish” standard in Jackson 
v. County of Racine, 474 F.3d at 500, and in other decisions after 
the district court’s decision in this case, such as Johnson v. Ad‐
vocate Health and Hospitals Corp., 892 F.3d at 901, we have again 
made the point. In Jackson we said that language in our earlier 
opinions indicating that an environment must reach the point 
of “hellishness” before becoming actionable is impossible to 
reconcile  with  Harris  v.  Forklift  Systems,  Inc.,  where  the  Su‐
preme Court wrote: 
       Title  VII  comes  into  play  before  the  harassing 
       conduct  leads  to  a  nervous  breakdown. A  dis‐
       criminatorily  abusive  work  environment,  even 
       one  that  does  not  seriously  aﬀect  employees’ 
       psychological well‐being, can and often will de‐
       tract from employees’ job performance, discour‐
       age  employees  from  remaining  on  the  job,  or 
       keep  them  from  advancing  in  their  careers  … 
       The  appalling  conduct  alleged  in  Meritor,  and 
No. 17‐3143                                                                  11

           the  reference  in  that  case  to  environments  “so 
           heavily  polluted  with  discrimination  as  to  de‐
           stroy completely the emotional and psychologi‐
           cal stability of minority group workers,” merely 
           present some especially egregious examples of 
           harassment. They do not mark the boundary of 
           what is actionable.  
510 U.S. at 22, quoting Meritor Savings Bank, FSB v. Vinson, 477 
U.S.  57,  66  (1986).  In  Jackson,  pointing  to  this  same  passage 
from Harris,  we clarified: “The  Supreme Court’s  decision  in 
Harris  established  that  something  short  of  the  Ninth  Ring” 
may violate Title VII. Jackson, 474 F.3d at 500; see also Alamo 
v. Bliss, 864 F.3d 541, 550 (7th Cir. 2017) (“a workplace need 
not be ‘hellish’ to constitute a hostile work environment”), cit‐
ing Jackson, 474 F.3d at 500.  
     The issue is whether the discriminatory conduct Gates tes‐
tified to qualifies as suﬃciently severe or pervasive to alter the 
conditions of his work environment. The principal racial har‐
assment Gates described was at the hand of Rivera. Three in‐
cidents  are  key:  (1)  the  2013  “joke”  in  which  Rivera  called 
Gates  the  N‐word;  (2)  the  2013  meeting  in  which  Rivera 
threated to write up Gates’s “black ass”; and (3) the 2014 “you 
people” comment in which Rivera again addressed Gates us‐
ing the N‐word.5 The district court decided at summary judg‐
ment that as a matter of law, this level of harassment from a 

                                                 
     5 Gates pointed to additional harassing conduct including the pre‐dis‐

ciplinary  notices  that  Rivera  issued  him,  racially  offensive  conduct  by 
Principal Brandt, and Rivera’s general pattern of speaking to Gates in a 
“demeaning and unprofessional manner.” However, the three incidents 
discussed here are the most severe comments actually considered by the 
district court at summary judgment and are sufficient for us to decide that 
12                                                               No. 17‐3143 

supervisor was not severe or pervasive enough to render an 
employee’s  work  environment  hostile.  The  court  concluded 
that our precedents showed generally “that one or two utter‐
ances of the N‐word are not severe or pervasive enough to rise 
to  the  level  of  establishing  liability  absent  an  unusually  se‐
vere, physically threatening, or humiliating incident.” Gates, 
2017  WL  4310648,  at  *14.  The  district  court’s  analysis  is 
flawed, however, because it overlooked the fact that in most 
of the cases it cited rejecting hostile work environment claims, 
a co‐worker as opposed to a supervisor uttered the racially of‐
fensive language. This distinction is critical in general, and in 
this case. See Nichols v. Michigan City Plant Planning Dep’t, 755 
F.3d 594, 601 (7th Cir. 2014) (aﬃrming summary judgment for 
employer; one use of racial epithet and several other incidents 
of  harassment  by  co‐workers  were  not  severe  or  pervasive 
enough  to  establish  hostile  work  environment);  Smith  v. 
Northeastern Illinois University, 388 F.3d 559, 562 n. 2, 566–67 
(7th Cir. 2004) (aﬃrming summary judgment on one of plain‐
tiﬀ’s hostile environment claims where that plaintiﬀ heard de‐
fendant—who  may  or  may  not  have  been  her  supervisor—
utter only one racist comment not directed at her); Rodgers v. 
Western‐Southern Life Insurance Co., 12 F.3d 668, 675 (7th Cir. 
1993) (multiple instances of supervisor using the N‐word in 
employee’s presence established actionable hostile work en‐
vironment); Shanoﬀ v. Illinois Dep’t of Human Services, 258 F.3d 
696, 698–99, 705–06 (7th Cir. 2001) (hostile work environment 
claim  should  have  withstood  summary  judgment  motion 

                                                 
the district erred in granting summary judgment to the Board on Gates’s 
Title  VII  hostile  work  environment  claim.  They  are  also  the  only  three 
comments that Gates used on appeal to argue that his work environment 
was offensive enough subjectively and objectively to be actionable. 
No. 17‐3143                                                                       13

where plaintiﬀ’s supervisor repeatedly harassed him with de‐
rogatory comments about his race and religion). 6 
    We have repeatedly treated a supervisor’s use of racially 
toxic language in the workplace as much more serious than a 
co‐worker’s. See, e.g., Robinson, 894 F.3d at 828–29; Rodgers, 12 
F.3d  at  675;  see  also  Dandy  v.  United  Parcel  Service,  Inc.,  388 
F.3d 263, 271 (7th Cir. 2004) (use of the N‐word by supervisors 
has particularly severe impact on work environments). This is 
particularly true when supervisors address these derogatory 
and  humiliating  remarks  directly  to  the  employees  in  ques‐
tion. See Johnson, 892 F.3d at 902 (“Comments made to non‐
plaintiﬀ  co‐workers  carry  less  weight  in  the  evaluation  of  a 
hostile  environment  claim,  but  they  are  not  irrelevant.”); 
Dandy, 388 F.3d at 271 (in evaluating whether oﬀensive lan‐
guage  created  hostile  work  environment,  it  is  necessary  to 
note “whether the remarks were stated directly to the plaintiﬀ 
or whether the plaintiﬀ heard them secondhand[.] That is not 
to say that racial epithets must be stated directly to a plaintiﬀ 
to create an objectively hostile work environment. Repeated 
use  of  such  highly  oﬀensive  terms  …  may  create  an  objec‐
tively  hostile  work  environment,  even  if  they  are  heard 
secondhand.”),  citing  McPhaul  v.  Board  of  Commissioners  of 
                                                 
      6  The  district  court  found  more  direct  support  in  Roberts  v.  Fairfax 

County  Public  Schools,  858  F.  Supp.  2d  605,  609  (E.D.  Va.  2012),  where  a 
supervisor (a teacher) threatened her subordinate and called her by the N‐
word. The case came before the Eastern District of Virginia court on De‐
fendant Fairfax County Public School’s motion for summary judgment. Id. 
at 606–07. The court held that this conduct was not severe or pervasive 
enough to create a hostile work environment. Id. at 609–11. But this deci‐
sion runs contrary to our circuit’s precedents that distinguish between su‐
pervisor  and  co‐worker  conduct  as  well  as  between  direct  and  indirect 
harassment.  
14                                                      No. 17‐3143 

Madison County, 226 F.3d 558, 567 (7th Cir. 2000), overruled on 
other  grounds  by  Hill  v.  Tangherlini,  724  F.3d  965  (7th  Cir. 
2013). 
    In  Rodgers  v.  Western‐Southern  Life  Insurance  Co.,  we  af‐
firmed a verdict for an employee where his supervisor used 
the N‐word multiple times in his presence and made several 
other  racially  oﬀensive  comments.  Rodgers,  12  F.3d  at  671, 
676–78.  We  explained:  “Perhaps  no  single  act  can  more 
quickly  ‘alter  the  conditions  of  employment  and  create  an 
abusive working environment,’ than the use of an unambigu‐
ously  racial  epithet  such  as  ‘nigger’  by  a  supervisor  in  the 
presence of his subordinates.” Id. at 675, quoting Meritor, 477 
U.S. at 67. “[A] supervisor’s use of the [N‐word] impacts the 
work environment far more severely than use by co‐equals.” 
Id. at 675.  
    In Johnson v. Advocate Health and Hospitals Corp., we evalu‐
ated plaintiﬀs’ claim that their “supervisors subjected [them] 
to oﬀensive and derogatory racial comments, creating a hos‐
tile  work  environment.”  892  F.3d  at  893.  Plaintiﬀs  testified 
that  their  supervisors  made  racially‐charged  comments  di‐
rectly to them and others and used the N‐word in their pres‐
ence. Id. at 901–03. We held that evidence that supervisors en‐
gaged  in  this  atrocious  conduct  “should  allow  a  reasonable 
jury to find that each of the plaintiﬀs experienced a racially 
hostile working environment.” Id. at 904. 
    In Robinson v. Perales, we considered a hostile work envi‐
ronment claim where Robinson, a biracial police oﬃcer with 
the University of Illinois at Chicago presented evidence that 
Perales, his lieutenant and supervisor, used the N‐word in his 
presence on two occasions, once in reference to Robinson him‐
self. 894 F.3d at 823–24. The district court granted defendant 
No. 17‐3143                                                      15

Perales summary judgment on Robinson’s hostile work envi‐
ronment  claim.  We  reversed  the  district  court’s  judgment 
“that a few instances of the use of this particular epithet [the 
N‐word] were not significant enough to meet the standard for 
hostile environment.” Id. at 828. We emphasized that “Perales 
was not simply a co‐worker; he was a supervisor with direct 
authority over Robinson.” Id. at 828.  
    In  short,  when  the  harassment  involves  such  appalling 
racist language in comments made directly to employees by 
their supervisors, we have not aﬃrmed summary judgment 
for employers.  
    The district court also found that the harassment Gates de‐
scribed was too infrequent to be pervasive (three racial slurs 
in a sixth‐month period of a four‐year employment), not ob‐
jectively  oﬀensive,  and  not  “particularly  ‘severe,’  physically 
threatening, or humiliating.” Gates, 2017 WL 4310648, at *15. 
In support of its holding, the district court cited cases that fit 
into one of four distinguishable categories: (1) the alleged ac‐
tions or comments were comparably horrific to using the N‐
word but were done or said by a co‐worker, not a supervisor; 
(2) the actions or comments alleged were made by a supervi‐
sor but were more ambiguous or significantly less oﬀensive 
than addressing an employee with the N‐word; (3) the alleged 
remarks  were  very  oﬀensive  and  made  by  a  supervisor  but 
were not spoken directly to the plaintiﬀ; or (4) the conduct or 
remarks  were  evaluated  under  the  now‐rejected  “hellish” 
standard. Id. at *13–15. See Nichols, 755 F.3d at 601 (co‐worker 
using racial epithet); McPherson v. City of Waukegan, 379 F.3d 
430,  434–35,  439  (7th  Cir.  2004)  (several  sexually‐suggestive 
comments along the lines of asking the colors of plaintiﬀ’s and 
others’  bras  and  underwear  did  not  alone  establish  hostile 
16                                                               No. 17‐3143 

work  environment);  Patt  v.  Family  Health  Systems,  Inc.,  280 
F.3d 749, 751, 754 (7th Cir. 2002) (no actionable hostile work 
environment  because  of  eight  gender‐based  comments  by 
then  surgery  department  chief,  when  only  two  such  com‐
ments were made directly to plaintiﬀ and neither referred to 
her  specifically);7  Baskerville  v.  Culligan  International  Co.,  50 
F.3d  428,  430  (7th  Cir.  1995)  (applying  “hellish”  standard, 
court did “not think that these incidents [sexually‐harassing 
comments], spread over seven months, could reasonably be 
thought to add up to sexual harassment.”); North v. Madison 
Area  Ass’n  for  Retarded  Citizens‐Developmental  Centers  Corp., 
844 F.2d 401, 409 (7th Cir. 1988) (two or three oﬀensive state‐
ments that at most “might be considered as racial slurs” did 
not  establish  “a  suﬃciently  pervasive  atmosphere  of  racial 
harassment”); Poullard v. McDonald, 829 F.3d 844, 858–59 (7th 
Cir. 2016) (no actionable hostile work environment where pri‐
mary allegations concerned three incidents of supervisor har‐
assment that had at best “a tenuously arguable connection to 
race”;  the  supervisor  comments  made  “were  at  worst  mild 
and ambiguous”);8 Ford v. Minteq Shapes & Services, Inc., 587 
F.3d 845, 846–48 (7th Cir. 2009) (co‐worker’s comments refer‐
ring  to  plaintiﬀ  Ford  as  “black  man”  and  “black  African‐
American,” Ford’s supervisor’s comment that “he didn’t have 
                                                 
      7 The defendants’ brief in the Patt case made clear that “only two of 

the alleged comments were heard by Dr. Patt [plaintiff] directly” and that 
“Dr. Patt acknowledge[d] that neither of the references were directed to‐
ward her and admitted that neither statement offended her.” Brief for De‐
fendants‐Appellees at 26, Patt v. Family Health Systems, Inc., 280 F.3d 749 
(7th Cir. 2002) (No. 00‐2948). 
      8 The district court here cited the district court opinion in Poullard. See 

Gates, 2017 WL 4310648, at *15, citing Poullard v. Shinseki, No. 12 C 7497, 
2015 WL 1428105, at *11 (N.D. Ill. Mar. 26, 2015).  
No. 17‐3143                                                           17

to  worry  about  losing  his  job  because  Minteq  [employer] 
wanted  to  appear  integrated[,]”  another  supervisor’s  com‐
ment calling Ford a gorilla, and Minteq not letting Ford bring 
his grandchildren to work Christmas parties did not amount 
to  hostile  work  environment);  Whittaker  v.  Northern  Illinois 
University, 424 F.3d 640, 644–45 (7th Cir. 2005) (no actionable 
hostile  work  environment  where  gender‐based  comments 
were made “outside [plaintiﬀ’s] presence, and there [was] no 
evidence  that  she  was  aware  of  these  defendants’  remarks 
during her tenure with [employer].”). 
    Gates testified to quite diﬀerent circumstances. His super‐
visor used race‐based epithets including the N‐word directly 
and in reference to him. The district court acknowledged the 
severity of Rivera’s epithets, but its analysis did not address 
the  significance  of  the  diﬀerences  between  supervisors  and 
co‐workers and between direct and indirect harassment that 
are important in hostile work environment cases. Gates, 2017 
WL 4310648, at *14, citing and quoting Cerros v. Steel Technol‐
ogies,  Inc.,  288  F.3d  1040,  1047  (7th  Cir.  2002)  (“there  is  no 
‘magic number of slurs’” needed to show hostile work envi‐
ronment,  and  “an  unambiguously  racial  epithet  falls  on  the 
‘more severe’ end of the spectrum”); Hrobowski v. Worthington 
Steel Co., 358 F.3d 473, 477 (7th Cir. 2004) (“Given American 
history, we recognize that the word ‘nigger’ can have a highly 
disturbing impact on the listener.”). 
   If the only evidence of racial harassment Gates had was a 
co‐worker’s  use  of  the  three  epithets  uttered  by  Rivera,  we 
would likely reach a diﬀerent conclusion in this case. Given 
Rivera’s  position  as  Gates’s  supervisor,  however,  if  a  jury 
credits Gates’s testimony about Rivera’s comments, it could 
reasonably find that Gates suﬀered an actionable hostile work 
18                                                         No. 17‐3143 

environment. Whether conduct is “‘suﬃciently severe or per‐
vasive to alter the conditions of employment’ … depends on 
‘the severity of the allegedly discriminatory conduct, its fre‐
quency, whether it is physically threatening or humiliating or 
merely oﬀensive, and whether it unreasonably interferes with 
an employee’s work performance.’” Johnson, 892 F.3d at 900, 
quoting Scruggs v. Garst Seed Co., 587 F.3d 832, 840 (7th Cir. 
2009). A  jury  would  likely  have  a  diﬃcult  time  concluding 
that  a  supervisor  calling  his  employee  the  “N‐word”  and 
threatening to write up his “black ass” were not examples of 
harassing  comments  motivated  by  race.  Although  Rivera’s 
conduct was relatively infrequent and not “physically threat‐
ening” or “humiliating” in a public setting, it was severe and 
humiliating. A reasonable jury could also find that it did in‐
terfere with Gates’s work performance, not least because it led 
him to take a leave from work to seek medical treatment. Su‐
pervisor conduct as severe and direct as described in Gates’s 
testimony  cannot  be  deemed  insuﬃciently  severe  or  perva‐
sive as a matter of law.  
      C. Waiver & Forfeiture of Remaining Claims  
    Gates is entitled to a trial on his hostile environment case, 
but he waived or forfeited all of his remaining claims. He ar‐
gues,  though,  that  he  did  not  forfeit  his  Title  VII  retaliation 
claim in the district court. We disagree. The Board’s motion 
sought  summary  judgment  on  all  claims.  In  opposing  sum‐
mary judgment in the district court, Gates failed to assert that 
he was subject to a hostile work environment in retaliation for 
complaining about the discrimination he says he suﬀered. He 
did not specifically argue that Rivera or Principal Brandt cre‐
ated  a  hostile  work  environment  because  he  reported  their 
No. 17‐3143                                                          19

discriminatory conduct to Jacob‐El or the EEOC. Gates did ar‐
gue that he was retaliated against, but only in the form of not 
being promoted and being written up by Rivera. In his sum‐
mary  judgment  memorandum,  Gates  also  discussed  two  of 
the  instances  of  racially‐harassing  conduct  that  he  used  to 
support his hostile work environment claim—the incident in 
which Rivera threatened to write up his “black ass” and the 
library incident in which Rivera used the N‐word. However, 
he never specifically argued that this conduct was retaliatory. 
Perhaps Gates could have linked those incidents to his claims 
of  retaliation,  but  he  did  not.  The  district  court  was  not  re‐
quired to address a claim or theory that plaintiﬀ did not as‐
sert. 
    The district court’s grant of summary judgment on Gates’s 
hostile work environment claim is REVERSED and the case is 
REMANDED for further proceedings on that claim consistent 
with  this  opinion.  In  all  other  respects,  the  judgment  of  the 
district court is AFFIRMED.